

115 HR 2934 IH: Deny Russian Access to Diplomatic Compounds Act
U.S. House of Representatives
2017-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2934IN THE HOUSE OF REPRESENTATIVESJune 16, 2017Ms. Maxine Waters of California (for herself, Ms. Jackson Lee, Mr. Jeffries, Mr. Evans, Ms. Kaptur, Mr. Kind, Mrs. Watson Coleman, Mr. McGovern, Mr. Rush, Ms. Clarke of New York, Ms. Lee, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit access to and use of certain Russian-owned diplomatic facilities and properties by the Government of the Russian Federation, and for other purposes. 
1.Short titleThis Act may be cited as the Deny Russian Access to Diplomatic Compounds Act. 2.Prohibition on access to and use of certain Russian-owned diplomatic facilities and properties by the Government of the Russian Federation (a)ProhibitionNotwithstanding any other provision of law, the President may not permit access to or use by the Government of the Russian Federation to any Russian-owned diplomatic facilities and properties described in subsection (b).  
(b)Facilities and properties describedThe Russian-owned diplomatic facilities and properties described in this subsection are the facilities and properties located— (1)at Pioneer Point in Centreville, Maryland; and  
(2)in Upper Brookville, New York. 